Interim Decision *1670

MASTER

or Romer=

In Section 245 Proceedings
A-12389347
Decided by Regional Commissioner October 17, 1966
A native and citizen of Spain and permanent resident of Cima-who, following
admission to the United States as a nonimmigrant visitor in 1960, was
granted indefinite voluntary departure; who, because of her political beliefs
and unwillingness to live under the Communist regime of Cuba, left that
country and does not wish to return there; and'who has been continuously
physically present in the United States for more than two years prior to
her application for adjustment of status, is accorded refugee clusatfication
under the proviso to section 269(a),(7), Immigration -laid Nationality Act,
as amended, and, being otherwise eligible, her application for adjustment
of status to that of 9. permanent resident pursuant to section 240 of the Act.
Is granted.
•

This matter is before the Regional Commissioner on certification
by the District Director at New York who denied the application
for adjustment of status under section 245 of the Immigration and
Nationality Act, as amended. It was found that the - alien is ineligible for classification as a refugee undei the proviso to section 203
(a) (7) of the Act and that an immigrant visa is not immediately
available to her under the nonpreference portion of the quota for
Spain to which she is otherwise chargeable.
The applicant is an unmarried Spanish citizen, born July 28, 1934
at Tinco, Oveido, Spain. She left Spain for Cuba ,on December 6,
1953 and, on April 19, 1955, was granted permanent residence in
the latter country. She was admitted to the United States at Miami,
Florida on December 4, 1960 as a noniminigrant visitor for pleasure
until March 4, 1961 and subsequently received extensions .of her,
temporary stay until August 1, 1962. She was granted indefinite
voluntary departure on June 7, 1966 when she appeared at the New
York office of this Service to -request political asylum based on her
residence in Cuba since 1953 and fear of returning to that country.
On August 2, 1966, in conjunction with her application for status
as permanent resident filed on June 29, 1966, the alien applied for
901

Interim Decision #1670
classification as a refugee under the proviso to section. .203(a) (7) of

the Immigration and Nationality Act. She stated that she left Cuba
because she did not want to live under the Comiaunist regime and,
inasmuch as the same government was in power, she does not wish
to return there. Her request for refugee status was disapproved on.
August 4, 1966 when it was determined that the applicant is single;
that her parents, who are natives and citizens of Spain, currently
reside in that country; that there is no evidence the alien cannot
resume her residence in Spain, the country of her birth and citizenship.
Section 203(a) (7) of -the Immigration and Nationality Act provides, in part, as follows:

Conditional entries shall next be made available -by the Attorney General,
pursuant to such regulations as he may prescribe and in a number not to
exceed a Per centem of the number specified in section 201(a) (ii). to aliens
who satisfy an Immigration and Naturalization Service officer at an examination in any non-Communist or non-Communist dominated country, (A) that
(I) because of persecution or fear of persecution on account of race, religion
or political opinion they have fled (I) from any Communist or Communistdominated country or area, or (II) from any country within the general area
of the Middle East, and (ii) are unable or unwilling to return to such country
or area on account of race, religion, or political opinion, and (iii) are not
nationals of the countries or the areas in which their application for conditional entry is made . . . . Provided, That immignult visas in a number not
exceeding one-half the number specified in this paragraph may be made available, in lieu of conditional entries Of a like number, to such aliens who have
been continuously physically present in the United States for a period of
.at least two years leas to application for adjustment of status.

In the matter at hand, we find that the District Director has
imposed a condition precedent to the grant of refugee classification
which is neither provided for nor contemplated by the statute. The
ability of the applicant to return to the country of her birth and/or
nationality, or to some other foreign country, is of no consequence
provided, of course, the alien fits the statutory description. of refugee
set forth in section 203(a) (7), supra. It was the intent of Congress
to resettle such person in the United States in accordance with immigration policy since the close of World War II (House Committee
on the Judiciary, Report No. 745, dated August 6, 1965, and Senate
Committee on the Judiciary, Report No. 748, dated September 15,
1965).
The record substantiates that the applicant herein has fled. from
"Cuba, a Communist nation, and is unwilling to return there because
of her political beliefs. It is noted in this connection that she was
granted indefinite voluntary' departure by this Service upon her
request - for political asylum.. She, has been physically present in the
'902 '

Interim Decision # 1670
United States continuously since December 4, 1960 and satisfies the
prerequisites for classification as a refugee under section 203(a) (7)
of the Act. We further find that her eligibility for the benefits of
section 245 has been established- Accordingly, the following order
will be entered.
It is ordered that the applications for classification as a refugee
under the proviso to section 203(a) (7) of the Immigration and
Nationality Act; as amended, and for adjustment of status to permsnent resident under section 245 of the Immigration and Nationality
Act, be and the same are hereby granted.

. 903

